                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:18CR302

           v.
                                                                     ORDER
CORNELL WILLIAMS,

                      Defendant.


       This matter is before the Court on defendant Cornell Williams’s (“Williams”)
Motion to Dismiss Indictment (Filing No. 17), which alleges Williams violated the Sex
Offender Registration and Notification Act (“SORNA”), 34 U.S.C. § 20901 et seq., by
knowingly failing to register as a sex offender, in violation of 18 U.S.C. § 2250(a).
Williams argues SORNA is unconstitutional because “Congress improperly and
unconstitutionally delegated to the Executive Branch the authority to apply the terms of
SORNA to” people, like him, “whose sex offenses were committed/prosecuted before
SORNA passed.” See U.S. Const. art. I, §§ 1, 8. As Williams notes, the United Supreme
Court has granted certiorari and heard argument on the issue he raises but has not rendered
a decision. See Gundy v. United States, 138 S. Ct. 1260 (2018) (mem.) (granting certiorari).

       Williams’s motion was referred to a magistrate judge for review. 1 See 28 U.S.C.
§ 636(b)(1)(B). On November 14, 2018, the magistrate judge issued a thorough Findings
and Recommendation (Filing No. 19) recommending the Court deny Williams’s motion
without a hearing because the Eighth Circuit Court of Appeals has held “SORNA’s
relatively narrow delegation of authority to the Attorney General is guided by an
intelligible principle and is consistent with the requirements of the nondelegation doctrine.”



       The Honorable Michael D. Nelson, United States Magistrate Judge for the District
       1
of Nebraska.
United States v. Fernandez, 710 F.3d 847, 850 (8th Cir. 2013) (per curiam); accord United
States v. Kuehl, 706 F.3d 917, 920 (8th Cir. 2013).

      Williams objects (Filing No. 20), maintaining “SORNA’s application to him is
unconstitutional.” But he acknowledges the Eighth Circuit’s decisions on this issue and
does not deny this Court is by bound them. Williams may ultimately get some relief if the
Supreme Court decides Gundy the way he hopes and concludes SORNA is
unconstitutional, but until that happens or the Eighth Circuit changes course, this Court
must deny his motion to dismiss. Accordingly,

      IT IS ORDERED:
      1.     Defendant Cornell Williams’s Statement of Objection to Magistrate Judge’s
             Findings and Recommendation (Filing No. 20) is overruled.
      2.     The magistrate judge’s Findings and Recommendation (Filing No. 19) is
             accepted.
      3.     Williams’s Motion to Dismiss Indictment (Filing No. 17) is denied.


      Dated this 7th day of December 2018.

                                                BY THE COURT:



                                                Robert F. Rossiter, Jr.
                                                United States District Judge




                                            2
